NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JAMES R. LaPOINT, DOC #Y53338,           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-3284
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 14, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Joseph C. Fuller, Judge.

James R. LaPoint, pro se.



PER CURIAM.


             Affirmed.



VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.